Election/Restrictions

This is a corrected Restriction based on the clerical error pointed out by the Applicant in the Election dated 10/19/2020.  Examiner has previously restricted claims 3-5 and 6-9.  Applicant has traversed stating “all of Figures 1-7 are part of the first embodiment.  Figures 8-10 describe a second embodiment.” (see Election dated 10/19/2020).  Additionally, Examiner had addressed Applicant’s arguments of no serious burden in the Examiner in the response below.  

Restriction based on original presentation
Originally filed claims fall in class H04N9/3182 Fig.4, the newly submitted claims 1-11 are directed to an invention that is independent or distinct from the invention originally claimed now fall under class H04N9/3182 Masking relating to Fig.8.  Fig.4 is Species 1 and Fig. 8 is Species 2.  Additional, the following reasons further show a burden on the Examiner and a scope change from the originally presented claims: 
Applicant Drawings Fig. 3 shows output node 2 coming from decision block S14 making node 2 and block S14 one and the same.  Fig. 4 shows an input form node 2 [S14] and Fig. 8 shows input from S14 [node 2].  There are no decision blocks, relays, switches, or logic gates separating Fig.4 and Fig.8.   Species 1 (Fig.4 S17) relies on limitations of lattice point A (S17 of Fig. 4) and overlap of B onto A at values XYZ (S20 of Fig.4). Species 2 Fig.8 does not rely on limitations of a lattice point A and there is no overlap making Species 1 and 2 mutually exclusive. Additionally, the species, as claimed, are not obvious variants of each other based on the same limitations as described above.  A further side by side comparison of Species 1(Fig. 4) and Species 2(Fig. 8) shows significant other differences that are not obvious variant of each other.  There are significant mutually exclusive limitations that where amended out in the claims to reflect the scope change from Species 1 to Species 2. This shift of scope from an independent and distinct embodiment that was previously examined to a new independent and distinct embodiment that has not been previously examined is a significant burden on the Examiner.
Applicant’s Specifications state that there is a first embodiment Fig. 1-7 and a second embodiment Fig. 8-10.  Applicant has shifted form the Species 1 Fig. 4 to Species 2 Fig. 8 as shown in the table below comparing the previously examined claims with the newly amended claims.  
As shown in the now amended claims dated 7/28/2020 differ from the last examined claims dated 2/5/2020, the features of those claims and their dependents are no longer being claimed, and thus different features have now been presented. Based upon MPEP 821.03 and 37 CFR 

Last examined claims dated 2/5/2020
Newly amended claims dated 7/28/2020
1. An image projection system comprising: a first projecting section configured to project a first image; a first imaging section configured to capture a range including at least a part of the first image projected by the first projecting section and at least a part of a second image; a second projecting section configured to project the second image; and a second imaging section configured to capture a range including at least a part of the first image projected by the first projecting section and at least a part of the second image projected by the second projection section, wherein the image projection system (i) calculates first correction data for correcting a color of a projected image of the first projecting the second correction data is data for correcting a color of a first point in the second captured image to the target color, the second correction data being a first value, the first value being a difference between the target color and an imaging value of the first point in the second captured image, the third captured image is obtained by capturing at least a part of the second image projected by the second projecting section, the image projection system (iii) calculates, on the basis of the second captured image, third correction data for correcting a color of a second point to the target color by adding the first value and a second value that is a difference between an imaging value of the first point in the third captured image and an imaging value of the second point in the third captured image, and wherein a range captured through the first imaging section and a range captured through the second imaging section overlap each other.  

2. (Original) The image projection system according to claim 1, wherein the image projection system sets an imaging value of a first position on the first captured image as the target color and calculates the first correction data for correcting the projected 
3. (Original) The image projection system according to claim 1, wherein the image projection system corrects a color of the projected image based upon lattice points, the image projection system generating a correspondence table in which specified coordinates of the lattice points in data of the first captured image and coordinates of stored lattice points in pattern image data are registered in association with each other.  
4. (Original) The image projection system according to claim 1, comprising: a first projector that includes the first projection section and the first imaging section; and a second projector that includes the second projection section and the second imaging section.  

6. (Original) The image projection system according to claim 4, wherein the first projector includes a second calculating section configured to calculate, on the basis of the third captured image received from the second projector, the second correction data for correcting the colors of the plurality 
7. (Original) The image projection system according to claim 4, wherein the first projector includes: a first calculating section configured to set an imaging value of a first position on the first captured image as the target color and calculate the first correction data for correcting the second image in the second projector such that an imaging value of a second position on the second captured image is corrected to the imaging value of the first position; and a transmitting section configured to transmit the first correction data calculated by the first calculating section to the second projector, and the second projector calculates, on the basis of the first correction data received from the first projector, the second correction data for correcting colors of a plurality of places in the second image to the color of the predetermined point.  
, which is projected by the first projecting section, without the second image, and calculates correction data for correcting a color of a projected image of the , which is projected by the second projecting section, without the first image and (b) a third captured image obtained by capturing, with the second imaging section, at least a part of the first image, which is projected by the first projecting section, without the second image, wherein:  the second projecting section does not project the second image while the first imaging section captures the first captured image, or while the second imaging section captures the third captured image, and the first projecting section does not project the first image while the second imaging section captures the second captured image 
9. (Original) The image projection system according to claim 8, wherein the image projection system corrects a color of the projected image based upon lattice points, the image projection system generating a correspondence table in which specified coordinates of the lattice points in data of the first captured image and coordinates of stored lattice points in pattern image data are registered in association with each other.  
10. (Original) The image projection system according to claim 8, comprising: a first projector that includes the first projection section and the first imaging section; and a second projector that includes the second projection section and the second imaging section.  
11. (Currently Amended) A control method for an image projection system comprising: section; section; calculating first correction data for correcting a color of the projected image on the basis of a first captured image obtained by capturing, with the first imaging section, at least a part of the first image, which is projected by the first projecting section, without the second image; and calculating second correction data on the basis of (a) a second captured image obtained by capturing, with the second imaging section, at least a part of the second which is projected by the second projecting section, without the first image, (b) a third captured image obtained by capturing, with the second imaging section, at least a part of the first image, which is projected by the first projecting section, without the second image, and (c) the first correction data, wherein the second projecting section does not project the second image while the first imaging section captures the first captured image, or while the second imaging section captures the third captured image, and wherein the first projecting section does not project the first image while the second imaging section captures the second captured image.   

, which is projected by the first projecting section, without the second image, and (ii) calculates second correction data, on the basis of (a) a second captured image obtained by capturing, with the second imaging section, at least a part of the second image, which is projected by the second projecting section, without the first image (b) a third captured image obtained by capturing, with the second imaging section, at least a part of the first image, which is projected by the first projecting section, without the second image, and (c) the first correction data, wherein: the second projecting section does not project the second image while the first imaging section captures the first captured image, or while the second imaging section captures the third captured image, and  the first projecting section does not project the first image while the second imaging section captures the second captured image.

 2. (Original) The image projection system according to claim 1, wherein the image projection system sets an imaging value of a first position on the first captured image as the target color and calculates the first correction data for correcting the projected image in the second projector such that an imaging value of a second position on the second captured image is corrected to the imaging value of the first position.  
3. (Original) The image projection system according to claim 1, wherein the image projection system corrects a color of the projected image based upon lattice points, the image projection system generating a correspondence table in which specified coordinates of the lattice points in data of the first captured image and coordinates of 
4. (Original) The image projection system according to claim 1, comprising: a first projector that includes the first projection section and the first imaging section; and a second projector that includes the second projection section and the second imaging section.  
5. (Original) The image projection system according to claim 4, wherein the first projector includes: a first calculating section configured to set an imaging value of a first position on the first captured image as the target color and calculate the first correction data for correcting the projected image such that an imaging value of a second position on the second captured image is corrected to the imaging value of the first position; and a transmitting section configured to transmit the first correction data calculated by the 
6. (Original) The image projection system according to claim 4, wherein the first projector includes a second calculating section configured to calculate, on the basis of the third captured image received from the second projector, the second correction data for correcting the colors of the plurality of places in the second image to the color of the predetermined point.  
7. (Original) The image projection system according to claim 4, wherein the first projector includes: a first calculating section configured to set an imaging value of a first position on the first captured image as the target color and calculate the first correction data for correcting the second image in the second projector such that an imaging value of a second position on the second captured image is corrected to the imaging value of the first position; and a transmitting section 
8. (Currently Amended) An image projection system comprising: a first projecting section configured to project a first image; a first imaging section configured to capture a range including at least a part of the first image projected by the first projecting section and at least a part of a second image; a second projecting section configured to project the second image; and a second imaging section configured to capture a range including at least a part of the first image projected by the first projecting section and at least a part of the second , which is projected by the first projecting section, without the second image, and calculates correction data for correcting a color of a projected image of the second projecting section to the target color, and on the basis of (a) a second captured image obtained by capturing, with the second imaging section, at least a part of the second image, which is projected by the second projecting section, without the first image and (b) a third captured image obtained by capturing, with the second imaging section, at least a part of the first image, which is projected by the first projecting section, without the second image, wherein:  the second projecting section does not project the second image while the first imaging section captures the first captured image, or while the second imaging section captures the third captured image, and the first projecting section does not project the first image while the second imaging section captures the second captured image 
9. (Original) The image projection system according to claim 8, wherein the image projection system corrects a color of the projected image based upon lattice points, the image projection system generating a correspondence table in which specified coordinates of the lattice points in data of the first captured image and coordinates of stored lattice points in pattern image data are registered in association with each other.  

11. (Currently Amended) A control method for an image projection system comprising: projecting a first image by a first projecting section; capturing a range including at least a part of the first image projected by the first projecting section and at least a part of a second image by a first imaging section; projecting the second image by a second projecting section; section; calculating first correction data for correcting a color of the projected , which is projected by the first projecting section, without the second image; and calculating second correction data on the basis of (a) a second captured image obtained by capturing, with the second imaging section, at least a part of the second image, which is projected by the second projecting section, without the first image, (b) a third captured image obtained by capturing, with the second imaging section, at least a part of the first image, which is projected by the first projecting section, without the second image, and (c) the first correction data, wherein the second projecting section does not project the second image while the first imaging section captures the first captured image, or while the second imaging section captures the third captured image, and wherein the first projecting section does not project the first image while the second imaging section captures the second captured image.   




7/28/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). The remaining claims are not readable on the elected invention because newly submitted claims 1-11 are directed to an invention that is independent or distinct from the invention originally claimed.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

819    Office Generally Does Not Permit Shift [R-3]   
The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. Note that the applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). When claims are presented which the examiner holds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.
Where a continued prosecution application (CPA) filed under 37 CFR 1.53(d)  is a continuation of its parent application and not a divisional, an express election made in the prior (parent) application in reply to a restriction requirement carries over to the CPA unless otherwise indicated by applicant. In no other type of continuing application does an election carry over from the prior application. See Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004)(An original restriction requirement in an earlier filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application.). 
Where a genus claim is allowable, applicant may prosecute a reasonable number of additional species claims thereunder, in accordance with 37 CFR 1.141.  


/SIHAR KARWAN/
Examiner, Art Unit 2422
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422